Title: To George Washington from Alexander Steel, 18 May 1786
From: Steel, Alexander
To: Washington, George



Sir
Baltimore May 18, 1786

With the most perfect respect your Excellency will pardon the Liberty in sending the inclosed praying your Breaking (the seal) on my arrivall from Dublin, I was informed Doctor Sheal of Philidelphia removed to Canetuck, and died there; since the Peace—as his Family may reap some Benafit at Least £60 a year on only writing to settle A Balance for your Excellencys advice I now refer with regard to my answer for Europe; being Obliged by promise to write By the First vessell that sails for Ireland from here, (which is next week) there is another Motive induces me Troubling your Excellency annexed to it Willm Osbrey Esqre Major of the Duke of Liensters regiment of Volunteers informs him my unhappy sittuation on my return to Europe—at the Begining of our Contest with Britton, I was appointed a second

Lieutenant in Coll Spencers Regiment, Captn Weatherbys Company; Mr Brown who I gave him his warrant for first Lieut. on his raising so many men in Cumberland County West Jersey’s and not Fulfilling his Promise, I was Displeased that he shou’d rank over me when I had given the appointment out of my own Hands. Promotion was not then my view what I had pledged my Honour for was then at stake and all my wish, under these circumstances untill after the Battle of Brandewine—a few days after we left Chester I informed Coll Spencer that I cou’d not think of Browns haveing the Command Over me, that raised Captn Weatherbys Company, but if the Captain had enlisted & Brown onely 3 out of (52) my Gold, not Paper, done the rest in Salem & Cumberland Counties—in this sittuation as second Lieutt I remained untill your Excellency crossed Dobbs Ferry, I was then determined on leaving the Regiment, Coll Spencer requested I woud not. I remained purely to Convince him my attatchment to the cause, Coll Charles Stewart Finding I was determined on Leaving the Line a Gentn I shall ever Hold in the most perfect respect, requested I woud goe and take Charge of the Magazine at Trenton where I remained about 11 Months, when I received Colol Stewarts Letter that I must deliver up the Stores to Mr Stephen Lowry and goe Immediately to East Town, to Superintend General Sullivans Army on the Western Expedition (It was Obeyd) to Genl Philemon Dickinson for my Conduct while there, to Coll Spencer while in the Line, General Hand and Coll Stewart I refer the whole of my conduct on the Expedition, on my return Rheumatick pains Obliged me to goe to Cape May, for the Benefitt of my Health, and while there Colol Robt Taylor sent me word of some Gunn boats being at Clam Town, in consequence I sent him word I shou’d meet at Weaden River Bridge and there Consult the best mode of Surprizing them at Break of Day—but was to often the Case they receivd but one Fire when his Militia run and I being wounded made Prisoner was sent on board Captn Roaches Gun Boat, and Plundered of my Hatt, watch, coat, knee Buckles, and even the Broach out of my Shirt & then Handcuffed, in this sittuation I remained during their cruise of Seven weeks, during which time I was unhappy to see Captn Glisson Killed and a number of Genl Smallwoods men that had been sent out in the whale Boats for some private expedition cut almost to attems on their Boarding

at the Tangier Islands. Their Cruise being out I was Brought to York, tho was happy in getting Captn Roach who was Commidore of the Five Gunn boats Paroling all that Had been taken during the whole of his Cruise, but repeatedly told me it was out His power to parole me that he wished he had Got Taylor along with me, untill he brought him to york) on my arrivall their I was Brought to Admaral Digbeys Qrs where Captn Roach and Him Had some private discourse, He sent for me, and what will amaze your Excellency the Onely question he asked me was what Country man are you Sir, (I informed him) His reply was it is you and your Countrimen that are Carrying on the Warr against your Royal Sovereign, for the Present you must Goe to the Suger House, but Had not been there above 20 Minutes untill a Guard was sent to bring me to Provo (I remained only 17 Days their untill I was ordered on board the Rhinocerous Guard Ship that lay at Governors Island for telling Cunningham that if his Deputy ever attempted striking any of our Men they shou’d serve me as they had done my acquaintance and very particular Friend Captn Joss Haady that they Had taken at the Block House, Toms River; My answer was you deserve the same; in this sittuation from the 17th April 82 I remained untill the Genl Exchange, and being informed of My Fathers death I returned to Europe where I found ⟨1s.⟩ on account of my being in the American Service, I sensure him not, he died in (1778) in Europe it was then Thought, that Genl Howe & Burgoine woud sweep our Army before them, and our Confiscating the Property of Loyalists and Toryes alone induced him alterining his Will; Dubious we shou’d be Conquered, and in the Body of His will says to my Eldest son Alexander Steel I leave One Shilling for his being an Officer in the Rebell Army; I therefore most respectfully hope your Excellency: will pardon my presuming to request relative to my Conduct if an application to Congress wou’d serve me; Young I came into this Country with Letters of recommendation from Messrs Latouche; Gladowe & Compy Bankers in Dublin, the latter for whome I done Business for all most Two years, Brought with me £500 it went the war comeing on so soon—must I lose a Property at home and have no recompence here, it is sufficient to Break the Heart of any man of Feeling, my all gone in Europe and nothing left Here.

   Your Excellency the Patron of Man as Sir Henry Flood Titles you; alone I refer most Humbly requesting your Answer if I shall apply to Congress for any Kind of redress, Mr Hugh’s Jeweller in Baltimore, Mr Smith Jeweller in Philidelphia, who both left Europe since, Peace can fully testify the Circumstances of my Father Mr William Steel Jeweller Dublin. Your Excellency will Permit me to be your Most Devoted & Obedt Servt

Alexr Steel


P.S. shou’d I be Honoured with an answer. I lodge at Mr Grants.

